 



Exhibit 10.19
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, dated September 11, 2006, is between CARRIAGE SERVICES,
INC., a Delaware corporation (the “Company”), and J. BRADLEY GREEN, a resident
of Harris County, Texas (the “Employee”).
     1. Employment Term. The Company hereby employs the Employee for a term
commencing effective as of October 9, 2006 and, subject to earlier termination
as provided in Section 7 hereof, continuing until September 30, 2009 (such term
being herein referred to as the “term of this Agreement”). The Employee agrees
to accept such employment and to perform the services specified herein, all upon
the terms and conditions hereinafter stated.
     2. Duties. The Employee shall serve the Company and shall report to, and be
subject to the general direction and control of the Chief Financial Officer of
the Company. The Employee shall perform the professional, management and
administrative duties of Vice President of Human Resources and General Counsel
of the Company. The Employee shall also serve as Vice President and Assistant
Secretary of any subsidiary of the Company as requested by the Company, and the
Employee shall perform such other duties as are from time to time assigned to
him by the Chief Financial Officer as are not inconsistent with the provisions
hereof.
     3. Extent of Service. The Employee shall devote his full business time and
attention to the business of the Company, and, except as may be specifically
permitted by the Company, shall not be engaged in any other business activity
during the term of this Agreement. The foregoing shall not be construed as
preventing the Employee from making passive investments in other businesses or
enterprises, provided, however, that such investments will not require services
on the part of the Employee which would in any way impair the performance of his
duties under this Agreement.
     4. Compensation. During the term of this Agreement, the Company shall pay
the Employee a salary of $15,000.00 per full calendar month of service
completed, appropriately prorated for partial months at the commencement and end
of the term of this Agreement. The Employee’s salary and benefits will be
reviewed annually, but any change therein shall remain in the sole discretion of
the Company. The salary set forth herein shall be payable in bi-weekly
installments in accordance with the payroll policies of the Company in effect
from time to time during the term of this Agreement. The Company shall have the
right to deduct from any payment of all compensation to the Employee hereunder
(x) any federal, state or local taxes required by law to be withheld with
respect to such payments, and (y) any other amounts specifically authorized to
be withheld or deducted by the Employee.
     5. Benefits. In addition to the base salary under Section 4, the Employee
shall be entitled to participate in the following benefits during the term of
this Agreement:
     (i) Consideration for an annual performance-based bonus within the sole
discretion of the Company, as may be recommended by the Chief Financial Officer
and

 



--------------------------------------------------------------------------------



 



approved by the Company’s Chief Executive Officer, with a maximum bonus target
of 30% of base salary.
     (ii) A one-time inducement bonus in the amount of $20,000, payable in four
installments of $5,000 each (in each instance, less applicable withholdings),
payable on the first regular payroll date after commencement of employment and
continuing on each payroll date thereafter until paid in full.
     (iii) An Award of 20,000 shares of the Company’s Restricted Stock as of the
first day of employment, within the meaning of and subject to the terms and
conditions of the Company’s 2006 Long Term Incentive Plan (“2006 Plan”) and the
related Award Agreement to entered into between the Company and the Employee
evidencing such Award; provided that such Award shall vest at the rate of 5,000
shares on each of the first through fourth anniversaries of the date of Award.
     (iv) Eligibility for consideration of future Awards of Restricted Stock or
other incentive-based compensation under the terms of the 2006 Plan or one or
more of the Company’s other incentive plans, as the Chief Executive Officer in
his sole discretion may determine and subject to approval of the Company’s
Compensation Committee.
     (v) Three weeks of paid vacation in each calendar year, subject to the
Company’s personnel policies respecting such matters.
     (vi) Participation in the Company’s group health and hospitalization
program, and inclusion in such other employee benefits, as are available
generally to executive-level employees of the Company.
     6. Certain Additional Matters. The Employee agrees that at all times during
the term of this Agreement and for a period of two years following any cessation
of employment with the Company:
     (a) The Employee will not knowingly or intentionally do or say any act or
thing which will or may impair, damage or destroy the goodwill and esteem for
the Company of its suppliers, employees, patrons, customers and others who may
at any time have or have had business relations with the Company.
     (b) The Employee will not reveal to any third person any difference of
opinion, if there be such at any time, between him and the management of the
Company as to its personnel, policies or practices.
     (c) The Employee will not knowingly or intentionally do any act or thing
detrimental to the Company or its business.

-2-



--------------------------------------------------------------------------------



 



     7. Termination.
     (a) Death. If the Employee dies during the term of this Agreement and while
in the employ of the Company, this Agreement shall automatically terminate and
the Company shall have no further obligation to the Employee or his estate
except that the Company shall pay the Employee’s estate that portion of the
Employee’s base salary under Section 4 accrued through the date on which the
Employee’s death occurred. Such payment of base salary to the Employee’s estate
shall be made in the same manner and at the same times as they would have been
paid to the Employee had he not died.
     (b) Disability. If during the term of this Agreement, the Employee shall be
prevented from performing his duties hereunder by reason of disability, and such
disability shall continue for a period of six months, then the Company may
terminate this Agreement at any time after the expiration of such six-month
period. For purposes of this Agreement, the Employee shall be deemed to have
become disabled when the Company, upon the advice of a qualified physician,
shall have determined that the Employee has become physically or mentally
incapable (excluding infrequent and temporary absences due to ordinary illness)
of performing his duties under this Agreement. In the event of a termination
pursuant to this paragraph (b), the Company shall be relieved of all its
obligations under this Agreement, except that the Company shall pay to the
Employee (or his estate in the event of his subsequent death) the Employee’s
base salary under Section 4 through the date on which such termination shall
have occurred, reduced during such period by the amount of any benefits received
under any disability policy maintained by the Company. All such payments to the
Employee or his estate shall be made in the same manner and at the same times as
they would have been paid to the Employee had he not become disabled.
     (c) Discharge for Cause. Prior to the end of the term of this Agreement,
the Company may discharge the Employee for Cause and terminate this Agreement.
In such case this Agreement shall automatically terminate and the Company shall
have no further obligation to the Employee or his estate other than to pay to
the Employee (or his estate in the event of his subsequent death) that portion
of the Employee’s salary accrued through the date of termination. For purposes
of this Agreement, the Company shall have “Cause” to discharge the Employee or
terminate the Employee’s employment hereunder upon (i) the Employee’s commission
of any felony or any other crime involving moral turpitude, (ii) the Employee’s
failure or refusal to perform all of his duties, obligations and agreements
herein contained or imposed by law, including his fiduciary duties, to the
reasonable satisfaction of the Company, (iii) the Employee’s commission of acts
amounting to gross negligence or willful misconduct to the material detriment of
the Company, or (iv) the Employee’s breach of any provision of this Agreement or
uniformly applied provisions of the Company’s employee handbook or other
personnel policies, including without limitation, its Code of Business Conduct
and Ethics.
     (d) Discharge Without Cause. Prior to the end of the term of this
Agreement, the Company may discharge the Employee without Cause (as defined in
paragraph (c) above) and terminate this Agreement. In such case this Agreement
shall automatically terminate and

-3-



--------------------------------------------------------------------------------



 



the Company shall have no further obligation to the Employee or his estate,
except that the Company shall continue to pay to the Employee (or his estate in
the event of his subsequent death) the Employee’s base salary under Section 4
for a period of twelve months following the date of discharge. In addition, if
following the date of such discharge, the Employee becomes eligible to elect
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
(COBRA) and properly elects such coverage, the Company shall reimburse the
Employee or pay on his behalf the amount of the premiums under COBRA for the
Company’s group health and hospitalization insurance coverage which the Employee
had in effect as of the date of discharge, for so long during such 12-month
period as he remains eligible for COBRA coverage. All such payments and benefits
to the Employee or his estate shall be made in the same manner and at the same
times as they would have been paid to the Employee had he not been discharged.
     8. Restrictive Covenants. The Employee acknowledges that in the course of
his employment with the Company as a member of the Company’s senior executive
and management team, he will have access to confidential and proprietary
business information of the Company and its affiliates, and will develop through
such employment business systems, methods of doing business, and contacts within
the death care industry, all of which will help to identify him with the
business and goodwill of the Company. Consequently, it is important that the
Company protect its interests in regard to such matters from unfair competition.
The parties therefore agree that for so long as the Employee shall remain
employed by the Company and, if the employment of the Employee ceases for any
reason (including voluntary resignation), then for a period of two (2) years
thereafter, the Employee shall not, directly or indirectly:
     (i) alone or for his own account, or as a officer, director, shareholder,
partner, member, trustee, employee, consultant, advisor, agent or any other
capacity of any corporation, partnership, joint venture, trust, or other
business organization or entity, encourage, support, finance, be engaged in,
interested in, or concerned with (x) any of the companies and entities described
on Schedule I hereto, except to the extent that any activities in connection
therewith are confined exclusively outside the Continental United States, or
(y) any other business within the death care industry having an office or being
conducted within a radius of fifty (50) miles of any funeral home, cemetery or
other death care business owned or operated by the Company or any of its
subsidiaries at the time of such termination;
     (ii) induce or assist anyone in inducing in any way any employee of the
Company or any of its subsidiaries to resign or sever his or her employment or
to breach an employment contract with the Company or any such subsidiary; or
     (iii) own, manage, advise, encourage, support, finance, operate, join,
control, or participate in the ownership, management, operation, or control of
or be connected in any manner with any business which is or may be in the
funeral, mortuary, crematory, cemetery or burial insurance business or in any
business related thereto (x) as part of any of the companies or entities listed
on Schedule I, or (y) otherwise within a radius of fifty (50) miles of any
funeral home, cemetery or other death care business owned or operated by the
Company or any of its subsidiaries at the time of such termination.

-4-



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the above covenants shall in no event
prohibit the passive ownership of not more than one percent (1%) of the
outstanding voting securities of any entity within the death care industry. In
addition, the foregoing shall not be construed as restricting the right of the
Employee to engage in the practice of law after termination of employment that
would cause the Employee to violate Rule 5.06 of the Texas Disciplinary Rules of
Professional Conduct, it being acknowledged, however, that as a result of the
Employee’s having access to confidential and privileged information of the
Company and its subsidiaries during the course of employment, the Employee will
be presumed to have a conflict of interest preventing him from providing legal
services to any of the companies or entities listed on Schedule I for at least
the duration of the covenants described in this Section 8.
     The foregoing covenants shall not be held invalid or unenforceable because
of the scope of the territory or actions subject hereto or restricted hereby, or
the period of time within which such covenants respectively are operative, but
the maximum territory, the action subject to such covenants and the period of
time they are enforceable are subject to any determination by a final judgment
of any court which has jurisdiction over the parties and subject matter.
     9. Confidential Information; Copyrightable Material. The Employee
acknowledges that in the course of his employment by the Company he will receive
certain trade secrets, management methods, financial and accounting data
(including but not limited to reports, studies, analyses, spreadsheets and other
materials and information), operating techniques, prospective acquisitions,
employee lists, training manuals and procedures, personnel evaluation
procedures, and other confidential information and knowledge concerning the
business of the Company and its affiliates (hereinafter collectively referred to
as “Information”) which the Company desires to protect. The Employee understands
that the Information is confidential and he agrees not to reveal the Information
to anyone outside the Company so long as the confidential or secret nature of
the Information shall continue. The Employee further agrees that he will at no
time use the Information in competing with the Company. Upon termination of this
Agreement, the Employee shall surrender to the Company all papers, documents,
writings and other property produced by his or coming into his possession by or
through his employment or relating to the Information and the Employee agrees
that all such materials will at all times remain the property of the Company.
The Employee acknowledges that all materials and other copyrightable works and
subject matter (regardless of whether or not constituting “Information”)
produced by the Employee within the scope of his employment (regardless of
whether or not denoted as copyrighted material) shall be deemed “works made for
hire” and shall be owned by and proprietary to the Company and may not be used
or reproduced in whole or in part without the Company’s prior written consent.
     10. Remedies. The parties recognize that the services to be rendered under
this Agreement by the Employee are special, unique, and of extraordinary
character, and that in the event of the breach by the Employee of the covenants
contained in Section 8 or Section 9 hereof, the Company may suffer irreparable
harm as a result. The parties therefore agree that, in the event of any breach
or threatened breach of any of such covenants, the Company shall be entitled to
specific performance or injunctive relief, or both, and may, in addition to and
not in lieu of any claim or proceeding for damages, institute and prosecute
proceedings in any court of competent jurisdiction to

-5-



--------------------------------------------------------------------------------



 



enforce through injunctive relief such covenants. In addition, the Company may,
if it so elects, suspend (if applicable) any payments due under this Agreement
pending any such breach and offset against any future payments the amount of the
Company’s damages arising from any such breach. The Employee agrees to waive and
hereby waives any requirement for the Company to secure any bond in connection
with the obtaining of such injunction or other equitable relief.
     11. Notices. All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be deemed to have been delivered on
the date personally delivered or three business days after the date mailed,
postage prepaid, by certified mail, return receipt requested, or when sent by
telex or telecopy and receipt is confirmed, if addressed to the respective
parties as follows:

         
 
  If to the Employee:   Mr. J. Bradley Green
 
      3032 Del Monte
 
      Houston, TX 77019
 
       
 
  If to the Company:   Carriage Services, Inc.
 
      3040 Post Oak Blvd, Suite 300
 
      Houston, Texas 77056
 
      Attn: Chief Financial Officer

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.
     12. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
provision or invalidity, without invalidating the remainder of such provision or
the remaining provisions of this Agreement.
     13. Assignment. This Agreement may not be assigned by the Employee. Neither
the Employee nor his estate shall have any right to commute, encumber or dispose
of any right to receive payments hereunder, it being agreed that such payments
and the right thereto are nonassignable and nontransferable.
     14. Binding Effect. Subject to the provisions of Section 13 of this
Agreement, this Agreement shall be binding upon and inure to the benefit of the
parties hereto, the Employee’s heirs and personal representatives, and the
successors and assigns of the Company.
     15. Captions. The section and paragraph headings in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     16. Complete Agreement. This Agreement represents the entire agreement
between the parties concerning the subject hereof and supersedes all prior
agreements and arrangements between the parties concerning the subject thereof.

-6-



--------------------------------------------------------------------------------



 



     17. Governing Law; Venue. A substantial portion of the Employee’s duties
under this Agreement shall be performed at the Company’s corporate headquarters
in Houston, Texas, and this Agreement has been substantially negotiated and is
being executed and delivered in the State of Texas. This Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of Texas. Any suit, claim or proceeding arising under or in connection with this
Agreement or the employment relationship evidenced hereby must be brought, if at
all, in a state district court in Harris County, Texas or federal district court
in the Southern District of Texas, Houston Division. Each party submits to the
jurisdiction of such courts and agrees not to raise any objection to such
jurisdiction.
     18. Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date and year first above written.

                  CARRIAGE SERVICES, INC.
 
           
 
  By:   /s/ Joseph Saporito    
 
           
 
      JOSEPH SAPORITO, Executive Vice President    
 
      and Chief Financial Officer    
 
                /s/ J. Bradley Green      
 
  J. BRADLEY GREEN        

-7-



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
EMPLOYMENT AGREEMENT
(J. BRADLEY GREEN)

1.   The following entities, together with all Affiliates thereof:

Service Corporation International
Alderwoods Group, Inc.
Stewart Enterprises, Inc.
Keystone Group Holdings, Inc.
Meridian Mortuary Group, Inc.
StoneMor Partners LP
Hamilton Group, Inc.
Century Group
Saber Group
Thomas Pierce & Co.

    For purposes of the foregoing, an “Affiliate” of an entity is a person that
directly or indirectly controls, is under the control of or is under common
control with such entity.   2.   Any new entity which may hereafter be
established which acquires any combination of ten or more funeral homes and/or
cemeteries from any of the entities described in 1 above.   3.   Any funeral
home, cemetery or other death care enterprise which is managed by any entity
described in 1 or 2 above.

